Citation Nr: 1307660	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  09-19 432	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss disability, initially rated as noncompensably disabling prior to October 28, 2009, and rated as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from October 1959 to August 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2009 and May 2010, the Veteran testified at hearings before a Decision Review Officer and before the undersigned Acting Veterans Law Judge, respectively.  Transcripts of both hearings have been associated with the claims file.  This issue was previously remanded by the Board in January 2011 and April 2012.


FINDING OF FACT

On February 12, 2003, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the claim for an increased evaluation for bilateral hearing loss disability, initially rated as noncompensably disabling prior to October 28, 2009, and rated as 30 percent disabling from that date, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of his claim for an increased evaluation for bilateral hearing loss disability, initially rated as noncompensably disabling prior to October 28, 2009, and rated as 30 percent disabling from that date.  See February 2013 statement.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal of the issue of entitlement to an increased evaluation for bilateral hearing loss disability, initially rated as noncompensably disabling prior to October 28, 2009, and rated as 30 percent disabling from that date, is dismissed.



		
JOHN H. NILON
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


